UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES G. WILLENBRING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-26-5-H)


Submitted:   March 10, 2006                 Decided:   April 27, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Charles G. Willenbring, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles G. Willenbring appeals from the dismissal of his

28   U.S.C.    §   2241    (2000)     petition     challenging    his   military

convictions.       The district court determined that the military

courts had fully and fairly considered all of Willenbring’s claims,

and thus, federal review of the merits was improper.                       After a

careful   review    of     the     record,    we   affirm   the   dismissal      of

Willenbring’s non-jurisdictional claims for the reasons stated by

the district court.        See United States v. Willenbring, No. CA-04-

26-5-H (E.D.N.C. June 28, 2005).             However, we vacate the dismissal

of   Willenbring’s        claims    attacking      the   jurisdiction      of   the

court-martial court and remand for consideration of the merits of

the claims.

           Federal civil courts have only limited authority to

review court-martial proceedings.              See Burns v. Wilson, 346 U.S.

137, 139-42 (1953).        In general, if the military courts have fully

and fairly reviewed the petitioner’s claims, the federal court

cannot review them.         See Roberts v. Callahan, 321 F.3d 994, 995

(10th   Cir.   2003).        However,    we    may   consider     habeas    claims

challenging the court-martial’s jurisdiction.                See McClaughry v.

Deming, 186 U.S. 49, 68-69 (1902); Monk v. Zelez, 901 F.2d 885, 888

(10th Cir. 1990).     A court-martial court is a court of special and

limited jurisdiction.        Runkle v. United States, 122 U.S. 543, 555

(1887).   It is a creature of statute, and it must be convened and


                                       - 2 -
constituted   in   entire   conformity       with     the   provisions      of   the

statute, or else it is without jurisdiction.                Deming, 186 U.S. at

62.

           Willenbring      raises       two       claims     challenging        the

jurisdiction of the military courts.               First, he asserts that the

court-martial court lacked jurisdiction over him because he had

been   honorably   discharged     from    his      enlistment      prior    to   the

institution of court-martial proceedings.              Second, he claims that

the court-martial court could not exercise continuing jurisdiction

over certain charges under Article 3(a) of the Uniform Code of

Military Justice.     While we express no opinion on the merits of

these claims, we hold that the district court erred in refusing to

consider them.

           Accordingly,     we   vacate      the    portion   of    the    district

court’s order dismissing Willenbring’s jurisdictional challenges,

remand those claims for further consideration, and affirm the

remainder of the district court’s order.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED IN PART;
                                               VACATED AND REMANDED IN PART




                                     - 3 -